Me. Justice Aldeey
delivered the opinion of the court. .
• In an action brought hy the Bank of San Germán- against Demetrio Irizarry Basora the Municipal Court of San Ger-mán granted the plaintiff an attachment and required security. The clerk of the court issued a writ of attachment to the marshal who levied on certain real property of the defendant and gave notice of it to the Registrar of Property of San Germán for its annotation. The Registrar complied, hut assigned the curable defect of “failure to insert, in the writ or exhibit with it the document or documents which gave rise to the said annotation.” The Bank of San Ger-mán took the present appeal for the purpose of having this Court declare that the said defect did not exist.
Article 72 of the Mortgage Law prescribes that cautionary notices which owe their origin to writs of attachment or sequestration shall state the cause which may have given rise thereto and the amount of the obligation involved. Subdivision 1 of article 97 of the Mortgage Law Regulations provides that “Any cautionary notice which can not he *182entered except upon the order of a court, shall he made by virtue of the presentation to the registrar of the order of the judge or court containing a true copy of the decree ordering it, its date and the document or documents upon ■which said notice is based. ’ ’
In accordance with these statutes there should be presented in the registry the document or documents stating the cause which originated the attachment and when, as in this case, the attachment is granted on security, in accordance with the Attachments Act, as the obligation to be secured does not appear in an authentic document, the complaint should be. exhibited in the registry, that being the document showing the cause which originated the attachment. We so held in the case of Luce & Co. Ltd. v. Registrar of Guayama, 28 P. R. R. 911.
The decision appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Hutchison and Franco Soto concurred.